Citation Nr: 1231991	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chemical burns, bilateral lower arms.

2.  Entitlement to service connection for mild dysplasia leukemia (also claimed as myelodysplasia).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.

This matter comes to the Board of Veterans' Appeals (Board) from July 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a substantive appeal (VA Form 9) received in August 2010, the Veteran requested a BVA hearing at a local VA office.  He was scheduled for a Travel Board hearing in August 2011, at the RO, before a Veterans Law Judge.  In July 2011, he advised that he was unable to attend a hearing because his health did not allow him to travel and he could not leave his wife, who had dementia, alone.  The RO then contacted the Veteran's representative, who indicated that they would sit in on the hearing for the Veteran.  Thereafter, there is a notation in the claims folder indicating that he failed to report on the date of the hearing in August 2011.  The Veteran's accredited representative has since submitted additional written argument in support of the appeal in which no request for another opportunity to appear for a hearing either with or on behalf of the Veteran was made.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The  the issue of entitlement to service connection for a liver condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board recognizes that the Veteran's liver condition has been suggested as the reason for his low platelet levels, and that such low levels were also the first clinical finding that gave rise to the diagnoses of mild dysplasia leukemia and/or myelodysplasia adjudicated herein.  Therefore, the Board has considered whether to expand the issue on appeal as ecompassing the liver condition rather than referring the matter to the AOJ as contemplated by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, the Board believes that because a low platelet level is a laboratory finding of so many potentially varied causes, and that mild dysplasia leukemia and/or myelodysplasia (blood-related conditions) are such a distinct and separate form of diseases from the liver condition, that expanding the matter on appeal inappropriate.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that held that claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim).  Thus, the Board again refers the matter to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence does not establish that the Veteran incurred burn scars of the bilateral arms in service or that any skin disorder of the forearms is attributable to service. 

2.  The competent and probative evidence does not establish that the Veteran has, or has ever had, mild dysplasia leukemia (also claimed as myelodysplasia). 


CONCLUSIONS OF LAW

1.  Service connection for chemical burns, bilateral lower arms, is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Service connection for mild dysplasia leukemia (also claimed as myelodysplasia) is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002) 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in June 2009 and November 2009.  

VA has obtained the Veteran's available service treatment records, particularly his separation examination report, VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the etiology of his claimed disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has been unable to obtain the Veteran's service treatment records, all of which were apparently destroyed in the July 1973 fire at the National Personnel Records Center (NPRC), but for his report of separation examination.  38 C.F.R. § 3.159(c)(2).  Where "service medical records are presumed destroyed ... the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history, as well as his contentions regarding chemical exposure at the Rocky Mountain Arsenal, which is at the center of the current claims.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts and Analysis

The Veteran claims that he has mild dysplasia leukemia/myelodysplasia and chemical burns of the forearms as the result of exposure to chemicals at the Rocky Mountain Arsenal, a chemical weapons manufacturing site in Colorado.  He has related serving at this site in 1955 and 1956 when he was assigned to the 216th Chemical Corp.  He has submitted a photograph noting his participation in a chemical parts supply course.  His DD Form 214 notes that he served as an Equipment Repairman and that he participated in gas mask and chemical parts supply training.  It is therefore conceded that the Veteran was present at this site as he asserts.  

As noted above, the Veteran's service treatment records are largely unavailable.  However, VA was able to obtain the Veteran's separation examination report.  A review of this report discloses that upon clinical evaluation September 1956 the Veteran was clinically normal in all spheres, including his skin, musculoskeletal system, and lymphatic system.  

In June 2009 the Veteran filed a claim for service connection of mild dysplasia leukemia.  In October 2009 he filed a claim for myelodysplasia and chemical burns associated with his service at the Rocky Mountain Arsenal.  A November 2009 Report of Contact clarifies that the Veteran is claiming mild dysplasia leukemia as myelodysplasia.  

A September 2009 VA internal medicine note documents that the Veteran was concerned about why his platelets were down.  It was noted that he had been initially told by a visiting oncologist that this was possibly myelodysplasia.  In this regard, it was noted that in reviewing the Veteran's history that this diagnosis had been considered in December 2006.  However, the note reflects that hypersplenism and a possible liver disease was assessed, rather than mild dysplasia leukemia or myelodysplasia.  The Veteran was supposed to see a gastroenterologist, but never did.  Subsequent VA treatment records document an assessment of thrombocytopenia.  

In furtherance of substantiating his claim, the Veteran submitted a private medical opinion from M.M., Pharm. D, Ph D. dated in September 2010.  In this letter, Dr. M. notes that the Veteran suffered from hepatic cirrhosis that had resulted in severe portal hypertension and splenomegaly.  Dr. M. noted that the Veteran had no history of hepatitis exposure and that hepatitis screens had been negative.  He noted further that the Veteran had never abused alcohol and had no other known risk factors for hepatic cirrhosis.  Dr. M related that the Veteran had been exposed very directly and for a protracted period to unknown quantities and types of chemical toxins and waste products in service, particularly at the "Rocky Flats."  Dr. M. noted that the Veteran had described countless episodes of direct skin contamination with various liquids, often with resulting chemical skin burns and severe eye irritation.  Dr. M. stated further that there was no way of knowing what all compounds were present in these exposures, but "since many organic compounds can be hepatotoxic, it seems likely that exposure to this waste has at least contributed to his current situation, if not caused it outright."   

In a July 2011 statement the Veteran offered statements in support of his claims.  He noted that while stationed at the Rocky Mountain Arsenal that he served as a crane operator and loaded and unloaded chemical containers onto flat cars, during which service he handled various hazardous chemicals.  He related that he wore protective equipment in this capacity, but that he occasionally came into direct contact with the containers or the substances in them.  He related an instance where he ran through a ditch where he felt he was exposed to caustic chemicals and that this exposure had caused burns, as well as another instance where he sustained chemical burns to the arms while loading and unloading.  He related further, in this regard, a history of skin burns, bad odor and tastes, and burning of the eyes.  He related that he had "spent a sufficient amount of time in the dispensary for skin burns."  He asserted that he had leukemia and that this condition was attributable to his claimed chemical exposure at the Rocky Mountain Arsenal.  He also attributed residuals of burns on his arms to this exposure.  He denied any other history of chemical exposure and attributed his claimed conditions thereto.

In furtherance of attempting to substantiate his claim for service connection of mild dysplasia leukemia (also claimed as myelodysplasia) the Veteran submitted several articles.  These articles in general note that Rocky Mountain Arsenal manufactured and housed various chemicals and chemical weapons, including white phosphorous, napalm and mustard gas and had a stockpile of Sarin gas.  They also note that the cause of leukemia and myelodysplastic syndromes was unknown, but that risk factors included exposure to certain chemicals, including tobacco smoke, pesticides, benzene and heavy metals, such as mercury and lead.  

In a September 2011 brief, the Veteran's representative noted that the Veteran served at the Rocky Mountain Arsenal.  The representative asserted that the Veteran had been exposed to numerous contaminants and that the link between exposure to benzenes and the Veteran's form of leukemia was well known.  

In January 2012 the Veteran was afforded a VA examination to address his claims.  With respect to the leukemia claim, in terms of diagnosis, only thrombocytopenia was assessed.  In fact, the examiner particularly noted that the Veteran had never been assessed as having leukemia, but rather cirrhosis, which had caused hypersplenism and that his thrombocytopenia was attributable thereto.  The examiner also noted that the Veteran's bone marrow was normal upon recent biopsy, and that laboratory tests then showed normal liver enzymes and that there was no medical evidence to support any diagnosis of cirrhosis.  It was noted that the Veteran had yet to file a claim for service connection of a liver condition.  

In January 2012, the Veteran also received an examination of his skin in furtherance of substantiating his claim for residual scarring of the forearms.   Examination resulted in an assessment of superficial scars of both arms.  At this time, the Veteran offered a history of chemical exposure at the Rocky Mountain Arsenal, as outlined above.  He also related that he developed skin lesions on his arms as a result of exposures to substances while working at the Rocky Mountain Arsenal.  Examination particularly revealed approximately 30 superficial scars of the right forearm ranging in size from 8 mm. x 5 mm. to 30 mm. x 14 mm., and approximately 20 superficial scars of the left forearm ranging in size from 6 mm. x 4 mm. to 18 mm. x 5 mm., all of which were hypo-pigmented flat areas without any signs of indentation, inflammation or adherence to underlying tissue.  None of the lesions showed any signs of breakdown.  

The examiner noted that they classified the lesions as scars based on the Veteran's claim that they were scars.  The examiner remarked that the lesions were areas of skin that were lacking normal pigment and had a thinning of the normal dermis.  The lesions were not irregular on the surface and there were no signs of increased fibrotic tissue consistent with normal scar formation.  

The examiner noted that the Veteran had reported that he developed skin lesions as the result of his claimed chemical exposure.  The examiner also acknowledged that the Veteran was competent to report on the occurrence of observable events in service.  However, the examiner stressed that the Veteran stated clearly that he wore protective clothing and did not have direct contact with chemicals.  The examiner conceded that he did not have direct knowledge of the type of clothing used and whether or not such clothing would provide adequate protection.  Upon physical examination, however, the examiner noted that the Veteran had areas of his arms that were lacking normal pigment, but which were not irregular in contour consistent with scar formation.  The examiner further noted that the Veteran had a fair complexion and that people with the Veteran's complexion were more prone to skin damage, most commonly from sun exposure.  The Veteran related that he often used sun screen, but not always routinely or consistently.  The examiner thus concluded that the Veteran's skin lesions were at least as likely as not attributable to sun exposure and not exposure to chemicals in service, as the Veteran claims.  

The Board acknowledges that a skin disorder is readily observable by a lay person, and that the Veteran is competent to describe such symptomatology.  Nevertheless, the otherwise competent and credible evidence of record weighs against finding that the Veteran incurred chemical burn scarring of the arms in service or that any such scarring is attributable to service, particularly the Veteran's reported chemical exposure at the Rocky Mountain Arsenal.  In this regard, the Veteran's separation examination report documented normal skin and upper extremities, in contradiction to his reported history.  Moreover, no clinical evidence regarding any skin condition of the arms appears until over 50 years following his claimed exposure.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In addition, the Veteran has been inconsistent as to the degree that the scarred area actually came into physical contact with these chemicals.  On some occasions, the Veteran has described wearing protective clothing and specified that he did not have direct contact with the chemicals.  On others, he reported that he actually sustained burns when the chemicals came into contact with his skin.  Given these inconsistencies, and the absence of any symptoms or clinical findings at separation, the Board must find his own recollections as to having sustained burns and resulting scarring in service lacking in credibility.

Furthermore, as noted, recent VA examination did not find that the Veteran's skin lesions were consistent with actual scarring, which would show increased fibrotic tissue.  Rather, the Veteran's lesions of the forearms were found to be consistent with sun exposure and there is no indication that these lesions are otherwise attributable to service.  Accordingly, given the lack of credible evidence suggesting the onset of symptoms or the occurrence of an injury in service, and the medical evidence suggesting that the scarring currently present is consistent with sun exposure, rather than chemical burns, the Board concludes that the evidence preponderates against the claim and it must, therefore, be denied.  Gilbert, supra. 

Entitlement to service connection for mild dysplasia leukemia (also claimed as myelodysplasia) is also not established.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard the Board acknowledges that in December 2006 a diagnosis of myelodysplasia (leukemia) was suspected as the Veteran had low platelet levels.  However, the remaining medical evidence clearly indicates that this condition was never assessed and that the Veteran is suspected to have cirrhosis and hypersplenism resulting in thrombocytopenia, i.e. a relative decrease of platelets in the blood.  The Board finds that such matters are far beyond the Veteran's competence as a lay person.  Accordingly, in the absence of a diagnosis of mild dysplasia leukemia (also claimed as myelodysplasia), the claim must be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for chemical burns, bilateral lower arms, is denied.

Entitlement to service connection for mild dysplasia leukemia (also claimed as myelodysplasia) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


